                                                                               JS-6
            1
            2
            3
            4
            5
            6
            7
            8                               UNITED STATES DISTRICT COURT
            9               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
            10
            11 CORE NUTRITIONALS, LLC,                          CASE NO. 2:19-cv-04679-RGK-JPR
            12                 Plaintiff,                       [PROPOSED] CONSENT
                                                                JUDGMENT AND PERMANENT
            13         vs.                                      INJUNCTION
            14 MAXIMUM HUMAN                                    The Hon. R. Gary Klausner
               PERFORMANCE, LLC,
            15
                       Defendant.
            16
            17
                       WHEREAS, plaintiff Core Nutritionals, LLC ("Core Nutritionals"), and
            18
                 defendant Maximum Human Performance, LLC ("MHP"), have agreed in a separate
            19
                 agreement to settlement of the matters in issue between them and to entry of this
            20
                 Consent Judgment and Permanent Injunction, it is hereby ORDERED,
            21
                 ADJUDGED, AND DECREED THAT:
            22
                       1.      This is an action for: (1) federal trademark infringement and federal false
            23
                 designation of origin under the Trademark (Lanham) Act of 1946, as amended, 15 U.S.C.
            24
                 §1051, et seq.; (2) statutory unfair competition under California Business and Professions
            25
                 Code §17200, et seq.; (3) common law trademark infringement; and (4) common law
            26
                 unfair competition.
            27

LEWI        28
S
BRISBOI                                                        1
S                                [PROPOSED] CONSENT JUDGMENT AND PERMANENT INJUNCTION
BISG   RD
             1         2.     This Court has jurisdiction over all of the parties in this action and over the
             2 subject matter in issue based on 28 U.S.C §§1331, 1338(a), 1338(b), and 1367(a), as well
             3 as 15 U.S.C. §1121(a). This Court further has continuing jurisdiction to enforce the terms
             4 and provisions of this Consent Judgment and Permanent Injunction. Venue is also proper
             5 in this Court pursuant to 28 U.S.C. §§1391(b) and 1391(c).
             6         3.     Core Nutritionals is a Virginia limited liability company, having its principal
             7 place of business at 22370 Davis Drive, Unit 100, Sterling, Virginia 20164.
             8         4.     MHP is a Delaware limited liability company, having its principal place of
             9 business at 165 Clinton Road, West Caldwell, New Jersey 07006.
            10         5.     For purposes of this case, Core Nutritionals is the owner of all right, title,
            11 and interest in United States Trademark Registration No. 4,341,175 (“the ‘175
            12 trademark”) for CRUSH IT! for dietary and nutritional supplements, which is valid and
            13 enforceable. A copy of this registration is attached hereto as Exhibit 1.
            14         6.     MHP has advertised, marketed, promoted, distributed, offered for sale, and
            15 sold dietary and/or nutritional supplements using and/or bearing “CRUSH IT!” in the
            16 United States. Examples from MHP’s website (www.mhpstrong.com) are attached
            17 hereto as Exhibit 2, respectively.
            18         7.     Core Nutritionals alleges that MHP’s advertising, marketing, promotion,
            19 distribution, offer for sale, and sale of the CRUSH IT! supplements is likely to cause, and
            20 has caused, confusion, mistake, and deception among the consuming public in that it
            21 literally and/or colorably imitates the ‘175 trademark. Core Nutritionals therefore alleges
            22 that this constitutes infringement of the ‘175 trademark in violation of the Lanham Act, 15
            23 U.S.C. §1051, et seq., to the substantial and irreparable injury of the public and of Core
            24 Nutritionals’ business reputation and goodwill.
            25         8.     Core Nutritionals alleges that MHP’s advertising, marketing, promotion,
            26 distribution, and offer for sale of the CRUSH IT! supplements has also infringed on Core
            27 Nutritionals’ federal and common law trademark rights in the ‘175 trademark in violation

LEWI        28 of Section 43(a) of the Lanham Act, 15 U.S.C. §1125(a), as such acts are likely to
S
BRISBOI                                                        2
S                                [PROPOSED] CONSENT JUDGMENT AND PERMANENT INJUNCTION
BISG   RD
             1 deceive, and have deceived, customers and prospective customers into believing that
             2 MHP’s CRUSH IT! supplements are from, sponsored by, or affiliated with Core
             3 Nutritionals.
             4         9.      Core Nutritionals alleges that MHP’s advertising, marketing, promotion,
             5 distribution, offer for sale, and sale of the CRUSH IT! supplements further constitutes
             6 statutory unfair competition in violation of California Business & Professions Code
             7 §17200, et seq., common law trademark infringement, and common law unfair
             8 competition.
             9         10.     MHP, and their officers, directors, agents, assigns, and all persons and/or
            10 entities acting for, with, by, though, and/or in concert and participation with them, or any
            11 of them, are hereby permanently enjoined from engaging in any of the following
            12 activities:
            13                 (a)    manufacturing, advertising, marketing, promoting, distributing,
            14 offering for sale, and/or selling the supplements containing the CRUSH IT! mark;
            15                 (b)    manufacturing, advertising, marketing, promoting, distributing,
            16 offering for sale and/or selling supplements, namely dietary and nutritional supplements,
            17 that infringe the ‘175 trademark;
            18                 (c)    using “CRUSH IT!” in connection with the manufacture,
            19 advertisement, marketing, promotion, distribution, offer for sale and/or sale of
            20 supplements, namely dietary and nutritional supplements, or any other goods or services
            21 not originating from or authorized by Core Nutritionals;
            22                 (d)    using “CRUSH IT!” or “CRUSH IT” in any manner likely to cause
            23 confusion, to cause mistake, or to deceive the consuming public;
            24                 (e)    representing in any manner, or by any method whatsoever, that
            25 goods, services, or other products provided by MHP are sponsored by, approved by,
            26 authorized by, or originate from Core Nutritionals or otherwise taking any action likely to
            27 cause confusion, mistake, or deception as to the origin, approval, sponsorship, or

LEWI        28 certification of such goods or services;
S
BRISBOI                                                        3
S                                [PROPOSED] CONSENT JUDGMENT AND PERMANENT INJUNCTION
BISG   RD
            1                (f)    committing any acts calculated or likely to cause consumers to
            2 believe that MHP’s products and/or services are Core Nutritionals’ products and/or
            3 services, or are authorized by Core Nutritionals unless they are such; and
            4                (g)    unfairly competing with Core Nutritionals in any manner.
            5         11.    Service by first class mail upon MHP, addressed to Joan E. Cochran, Esq.,
            6 Cochran, Davis & Associates, P.C., 36 Malaga Cove Plaza, Suite 206, Palos Verdes
            7 Estates, CA 90274 of a copy of this Consent Judgment and Permanent Injunction entered
            8 by the Court is deemed sufficient notice under Federal Rule of Civil Procedure 65. It
            9 shall not be necessary for MHP to sign any form of acknowledgment of service.
            10        12.    The parties shall bear their own attorneys’ fees and costs.
            11
            12 IT IS SO ORDERED:
            13
            14
                 DATED: February 3, 2020
            15
            16
            17                                                       Hon. R. Gary Klausner
            18                                                     United States District Judge
            19
            20
            21
            22
            23
            24
            25
            26
            27

LEWI        28
S
BRISBOI                                                      4
S                              [PROPOSED] CONSENT JUDGMENT AND PERMANENT INJUNCTION
BISG   RD
            1 Presented by:
            2 Lawrence R. LaPorte, (State Bar No. 130003
              LEWIS, BRISBOIS, BISGAARD & SMITH LLP
            3  E-Mail: Lawrence.laporte@lewisbrisbois.com
              633 West 5th Street, Suite 4000
            4 Los Angeles, California 90071
              Telephone: 213.250.1800
            5 Facsimile: 213.250.7900
            6 Attorneys for Plaintiff,
              CORE NUTRITIONALS, LLC
            7
              Joan E. Cochran (State Bar No. 128251)
            8 COCHRAN, DAVIS & ASSOCIATES, P.C.
              36 Malaga Cove Plaza, Suite 206
            9 Palos Verdes Estates, CA 92074
            10 Attorneys for Defendant,
               MAXIMUM HUMAN PERFORMANCE, LLC
            11
            12
            13
            14
            15
            16
            17
            18
            19
            20
            21
            22
            23
            24
            25
            26
            27

LEWI        28
S
BRISBOI                                                1
S                             [PROPOSED] CONSENT JUDGMENT AND PERMANENT INJUNCTION
BISG   RD
